Citation Nr: 1627341	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-44 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for left wrist status post fracture with residual nonunion, vascular necrosis, and cystic changes, with degenerative joint disease and bony callus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded the issue of entitlement to an increased disability rating in excess of 10 percent for left wrist disability in May 2015.  

As it pertains to the Veteran's left wrist disability, the Board notes that the Veteran received a 100 percent temporary total disability rating from July 20, 2015, to August 31, 2015, for left wrist surgery necessitating convalescence.  As this is the highest rating the Veteran can receive, this period is no longer on appeal.  Beginning September 1, 2015, the Veteran's left wrist was again rated at 10 percent disabling.  As the grant did not represent a total grant of benefits sought on appeal, the Board must still consider whether a higher rating is warranted for all periods since the date of claim in which the Veteran's disability evaluation has not totaled 100 percent.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's left wrist disability has been manifested by pain and limitation of motion with decreased mobility and manual dexterity; there is no evidence of ankylosis.

2.  The Veteran's left wrist disability does not render him unable to secure or follow substantially gainful employment.  





CONCLUSIONS OF LAW

1.  Outside of the period of convalescence, the criteria for a disability rating in excess of 10 percent for the service-connected left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5215 (2015).    

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in February 2010.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the left wrist disability, and include consideration of the relevant medical history and statements from the Veteran.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA medical records were obtained, and an additional VA examination and opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran claims he is entitled to a disability rating higher than 10 percent for his left wrist disability.  The Veteran was granted service connection for status post-fracture, left wrist, with residual, nonunion, vascular necrosis and cystic changes, with degenerative joint disease, in a March 2002 rating decision, effective August 31, 2001.  In December 2009, the Veteran submitted the current claim for an increased disability rating and the April 2010 rating decision continued the 10 percent disability rating.  

The Veteran's service-connected left wrist disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under this code, a maximum 10 percent rating is warranted for dorsiflexion of the wrist to less than 15 degrees, or palmar flexion limited in line with the forearm.  Diagnostic Code 5214 pertains to ankylosis of the wrist, and the requirements for a 20 percent disability rating include favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  Therefore, to receive a higher disability rating, the Veteran must show ankylosis of the left wrist.  

The Veteran's left wrist disability began after a fall during service.  In February 2010 the Veteran underwent VA examination in connection with his claim, and at the time he reported having weakness, stiffness, swelling, giving way, lack of endurance, deformity, tenderness and pain in his wrist, and he asserted that he had flare-ups of pain up to four times per week.  Nonetheless, he noted that he had never been hospitalized or had surgery for his wrist.  

Physical examination revealed guarding of movement but no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or subluxation.  In his range of motion testing the Veteran had 0 to 20 degrees dorsiflexion, 0 to 20 degrees palmar flexion, 0 to 10 degrees radial deviation, and 0 to 20 degrees ulnar deviation, indicating a reduced range of motion.  However, the Veteran had no additional reduced range of motion on repetition testing, and there was no evidence of ankylosis.  The VA examiner noted that there was no change in the Veteran's left wrist disability diagnosis.  According to the examiner, the effect of the condition on the Veteran's usual occupation was reduced lifting with the left hand due to weakness of the wrist.  

A few months later the Veteran sought treatment with his private treatment provider, and the provider noted that the Veteran had the ability to laterally rotate his wrist to 10 degrees with 10 degree flexion and extension, and that the Veteran was unable to lift or hold the wrist secondary to pain.  The treatment provider recommended that the Veteran seek physical therapy treatment.  The Veteran continued to have medication management for his wrist, and in November 2014 the Veteran had only a 5 degree extension of the wrist, with 70 degrees flexion and very limited radial deviation.  He began receiving steroid injections to manage his wrist pain.  

In May 2015 the Veteran had left wrist x-rays that showed an abnormal appearance to the scaphoid and lunate with large cysts within the scaphoid and severe joint space loss between the scaphoid and trapezium/trapezoid.  The Veteran continued to have wrist pain and in June 2015 he had an EMG nerve conduction study that showed left-sided carpal tunnel syndrome.  The following month the Veteran had a left carpal tunnel release.

In December 2015, pursuant to the Board's May 2015 Remand directive the Veteran again underwent VA examination.  At the time the Veteran reported that he had wrist pain twice per week and that when he had a flare-up he could only lift up to 5 or 6 pounds.  He described his pain on flare-ups as a 7 on a pain scale of 1 to 10.  In the range of motion testing the Veteran had 0 to 55 degree palmar flexion, 0 to 60 degree dorsiflexion, 0 to 20 degree ulnar deviation, 0 to 10 degree radial deviation.  The Veteran had pain but no additional loss of motion with repetitive testing, and he was noted to have full wrist strength with no atrophy or ankylosis.  He was diagnosed with status post-fracture of the left wrist with left carpal tunnel syndrome post-release.  Regarding the functional impact of the condition, the examiner noted the Veteran's reports of limitations on lifting due to wrist pain.  

The Board notes that Diagnostic Code 5215 provides for a 10 percent rating, for either the major or minor extremity, where there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  No higher disability rating is provided under this code.  Thus, the Veteran is already in receipt of the maximum rating available based upon limitation of motion of the wrist.

The Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202-206.  However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   As the Veteran's service-connected left wrist disability has been assigned the maximum rating under Diagnostic Code 5215, an increased rating based on functional loss is not available. 

The Board has also considered whether a higher disability rating is warranted on the basis of ankylosis under Diagnostic Code 5214. 38 C.F.R. § 4.71a.  However, the evidence of record does not show ankylosis of the wrist.  Ankylosis is defined as the absence of movement.  See Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (defining ankylosis as the "immobility and consolidation of a joint," (citing Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994)).  The Veteran has not described such a feature of disability and it has not been noted in the treatment records.  Thus, a higher disability rating is not warranted under Diagnostic Code 5214.

Finally, the Board has considered any other applicable rating codes, but has found none.  The Veteran had a carpal tunnel release, but no muscle injury has been identified.  Furthermore, while the Veteran has functional impairment involving decreased mobility and manual dexterity with pain on repetitive testing, the Board finds that a rating greater than 10 percent would not be warranted by analogy to a muscle injury under Diagnostic Code 5307 (criteria for Muscle Group VII involving the function of wrist flexion and fingers) or 5308 (criteria for Muscle Group VIII involving the function of wrist extension, fingers and thumb).  In this respect, his combined functional impairment which includes difficulty lifting heavy objects during pain flare-ups and intensified pain with weather changes is no more than moderate in degree, and does not more nearly approximate "moderately severe" disability to warrant a higher 20 percent rating.  A separate rating from Diagnostic Code 5215 would not be warranted as the muscle criteria contemplate limitations due to pain and pain on use.  The Board further notes that while the Veteran has been diagnosed with degenerative arthritis, a disability rating greater than 10 percent would not be warranted under Diagnostic Code 5003 for arthritis as this rating would be based on the limitation of motion under the appropriate diagnostic code if it were non-compensable and included findings such as swelling, muscle spasm, or painful motion.  However, as noted in this instance the Veteran is already receiving a 10 percent disability rating under Diagnostic Code 5215.  Moreover, the Veteran has not had any amputations, making Diagnostic Code 5125 inapplicable.  Based on the sum of the evidence, the Board finds that a higher disability rating is not available under the relevant Diagnostic Codes.  Treatment notes are consistent with this finding.  

Again, the Board has also considered the Veteran's statements as to the severity of his left wrist symptoms.  However, these statements have been non-specific and fail to establish a greater degree of functional impairment than that contemplated by the currently assigned rating.  The Board finds the medical evidence to be far more probative of the degree of impairment than the lay statements.
Extraschedular Rating

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  While the Veteran has complained that he has difficulty lifting heavy objects and that he has increased tenderness and weakness flare-ups of wrist pain in temperature extremes and with certain activities  such complaints are contemplated by the rating criteria and provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

Even if some of the symptoms were not contemplated by the rating criteria, referral for extraschedular consideration would not be warranted as no governing norms are present.  Outside of the period for which the Veteran received a total rating for convalescence, the evidence reflects that the Veteran has not been hospitalized for his left wrist disability and that the left wrist affects employment in that the Veteran has reduced ability to lift items at times.  See February 2010 and December 2015 VA examination reports.  The Veteran has reported working in the same position for 50 years (see December 2015 VA examination report) and the evidence simply does not suggest that there has been any marked interference of employment due to the wrist above that which is already contemplated by the assigned 10 percent rating.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is only service-connected for his left wrist.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

Entitlement to a TDIU 

The Board has considered whether a TDIU rating is warranted.  Initially, it is noted that there is no prejudice to the Veteran in the Board deciding this aspect of the appeal as a claim for a TDIU was implicitly denied by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's only service-connected disability is his left wrist disability.  Through a rating decision, statement of the case, and a supplemental statement of the case, the AOJ has decided that no more than a 10 percent disability rating is warranted for that disability outside of the period of convalescence.  These decisions were sufficiently clear to put the Veteran on notice that a total rating was being denied.  

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran's sole service-connected disability, left wrist traumatic osteoarthritis and carpal tunnel, is not rated as 60 percent or more disabling.  The Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Based upon a review of the record, the Board finds that the Veteran's service-connected left wrist traumatic osteoarthritis and carpal tunnel does not render him unable to secure or follow substantially gainful employment.  As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).  

In February 2010 the Veteran submitted a written statement where he indicated that he had been laid off from his job at the paper mill after 44 years, and that he was having difficulty finding other employment due to his wrist disability.  That same month (10 days after his written statement) the Veteran underwent VA examination and at the time he implied that he was working when he said that it was hard for him to do work when his wrist was hurting, and that some days it was impossible, suggesting that the layoff was temporary.  The VA examiner opined that the Veteran's left wrist caused reduced lifting with the left hand due to weakness as an occupational limitation.  

The Veteran had ongoing treatment for his wrist pain, and indicated that he was working at the paper mill again when he sought treatment at VA in November 2014.  The Board notes that the Veteran took some time off work for his carpal tunnel release in July 2015, but this was during his period of convalescence.  In December 2015 the Veteran underwent VA examination, and once again, the VA examiner opined that the Veteran had difficulty lifting more than 6 pounds when he has pain in the wrist, based on his own assertions.  At the time, the Veteran reported holding the same job at the paper mill for 50 years.  

The VA examination reports suggest that the Veteran is limited to physical work that does not involve heavy lifting during his wrist pain flare-ups.  However, the Veteran has reported that he has had consistent wrist pain and limitations since active duty service, and he has held his position as a machine operator at the paper mill for fifty years based on his own admission, suggesting that his wrist pain has not precluded him entirely from working.  There is no indication outside of his period of convalescence that the Veteran has lost significant time from work due to his left wrist.  Given the above, the Board finds that the Veteran's service-connected left wrist disability does not render him unable to secure or follow substantially gainful employment.  Thus, entitlement to TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  






      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased disability rating in excess of 10 percent for left wrist status post fracture with residual nonunion, vascular necrosis, and cystic changes, with degenerative joint disease and bony callus is denied.

Entitlement to a TDIU is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


